Citation Nr: 0119760	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-22 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for myositis ossificans of 
the left thigh, rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel



INTRODUCTION

The veteran had active service from August 31, 1973 to June 
14, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision that 
denied a claim for an increased rating for myositis 
ossificans of the left thigh. 


REMAND

The veteran contends that the rating for his myositis 
ossificans of the left thigh should be increased because the 
disability causes him pain, and difficulty sitting, walking, 
or climbing stairs.  He asserts that the pain is such that it 
awakens him from sleep.

Myositis ossificans is rated in accordance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5023 (2000).  The criteria of 
Diagnostic Code 5023 require that this disability be rated on 
limitation of motion of affected parts, as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate criteria for the 
specific joint or joints involved.  When however, the 
limitation of motion of the joint(s) involved is 
noncompensable under the applicable criteria, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
Specific criteria are established for rating the knee and the 
hip based on limitation of motion.  38 C.F.R. § 4.71a (2000).  

The evidence of record includes a report of a July 2000 VA 
examination which shows a history of pain in the left thigh 
upon walking, with occasional limping, difficulty walking 
down stairs, and swelling at the distal aspect of the left 
thigh around the knee on activity.  On examination, a firm, 
non-mobile mass was noted in the medial aspect of his left 
mid-thigh, which was tender on palpation.  The veteran had 
full range of motion of the knee.  Range of motion studies 
were not conducted on the left hip.  

When rating musculoskeletal disability, it should be 
remembered that "a part which becomes painful on use must be 
regarded as seriously disabled."  38 C.F.R. § 4.40 (2000).  
The difficulty in rating functional loss due to pain on use 
was recognized by the United States Court of Appeals for 
Veterans Claims (Court) in the case of DeLuca v. Brown, 
8 Vet.App. 202 (1995).  There, the Court noted that the VA 
examination relied upon to rate the veteran's disability had 
merely included findings as to the range of motion at the 
time of the examination without accounting for factors 
enumerated in § 4.40.  The Court cited the case of Bierman v. 
Brown, 6 Vet.App. 125, 129 (1994) in which 38 C.F.R. § 4.10 
was quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  

When examined by VA in 2000, the veteran's complaints of pain 
with activity were noted, and clinical findings were made, 
but no attempt was made to quantify his pain as required by 
DeLuca.  The examiner specifically confirmed that the veteran 
had some pain with increased activities.  However, the 
examiner did not provide findings that took into account the 
problems the veteran experienced with the pain.  
Consequently, it may be said that the examination report was 
not responsive to the mandate in DeLuca that the examiner 
express the functional losses in terms that can be used to 
apply the criteria of the applicable diagnostic codes.  For 
example, while a veteran may have normal range of motion 
demonstrated in a clinical setting, his functional loss due 
to pain or flare-ups may be comparable to a disability level 
contemplated by more severe limitation of motion.  If so, he 
must be rated accordingly. The only way to apply this rule is 
for the examiner to provide his/her best judgment as to what 
level of disability is caused by the pain or flare-ups, etc., 
and to report such an opinion in terms that can be used to 
apply the rating criteria.  In order to obtain this kind of 
evidence, a remand is required.

The Board also notes that the RO has not yet had an 
opportunity to consider whether any further notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (2000), which was 
enacted during the pendency of this appeal.  Codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Among other things, this new law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 147 (2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is now 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
see also Holliday v. Principi, 14 Vet. App. 280 (2001).  

For the foregoing reasons, this case is REMANDED for the 
following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information as to any current or 
past treatment for the myositis 
ossificans of the left thigh for which 
treatment records have not already been 
made part of the record, and should 
assist the veteran in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (2000). 

3.  After the above-requested development 
has been completed, the veteran should be 
scheduled for a VA orthopedic 
examination.  The examiner should review 
the claims folder and a copy of this 
remand before examining the veteran.  
Thereafter, the examiner should conduct 
range of motion studies on the veteran's 
left hip and knee.  If there is clinical 
evidence of pain on motion, the examiner 
should indicate the degree of motion at 
which such pain begins.  Then, after 
reviewing the veteran's complaints and 
medical history, the examiner should 
render an opinion, based upon his or her 
best medical judgment, as to the extent 
to which the veteran experiences 
functional impairments such as weakness, 
excess fatigability, incoordination, 
instability or pain due to repeated use, 
such as prolonged standing or walking, or 
flare-ups, and should portray these 
factors in terms of additional loss in 
range of motion (beyond that which is 
demonstrated clinically) due to these 
factors. 

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should re-
adjudicate the claim.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


